Citation Nr: 0404285	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  He died in April 2001.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied service 
connection for the cause of the veteran's death.  

In an April 2002 statement, the appellant filed a notice of 
disagreement (NOD) with an August 2001 RO decision, which, in 
pertinent part, denied entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  This issue is addressed in 
the REMAND portion of this decision and will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  VA will notify the appellant if further action is 
required on her part.  

The August 2001 RO decision also informed the appellant that 
her claim for accrued benefits had been deferred.  Since this 
issue has not yet been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT


1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died in April 2001.  The cause of death was 
listed as multi-organ failure due to liver cirrhosis.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to receipt of her claim, the Veterans Claims Assistance 
Act (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the VCAA statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

During the pendency of the appeal, the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) also was enacted and 
became effective.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The 
VEBEA, in pertinent part, provides a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era and modified the circumstances under which 
certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  See 38 U.S.C.A. § 1116 (West 2002).  The Board 
finds that, as the provisions of the VEBEA providing a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, they are, 
therefore, applicable law.  38 U.S.C.A. § 5107 (West 2002).  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  In December 
2001, the RO asked the appellant to submit medical evidence 
or lay evidence showing that the condition, which caused the 
veteran's death had the onset during his active military 
service or might be directly related to a disease, injury or 
event that occurred in service and to provide copies of the 
veteran's terminal hospital records.  In January 2001, she 
supplied private medical records from Tampa General Hospital 
from October 2000 until the veteran's death in April 2001.  
In April 2002, she also indicated that Dr. H. J. had treated 
her husband and was notified in May 2002 that the RO had 
requested Dr. H. J.'s records.  The RO notified the 
appellant, in a July 2002 statement of the case (SOC), that 
the doctor had failed to respond to the RO's request for 
records.  In a February 2003 VCAA letter, the RO gave the 
appellant another chance to supply any additional 
information.  She did not respond.  The duty to assist is not 
a one-way street, and the claimant has not fulfilled her duty 
to cooperate in this matter.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  In various informational letters, VCAA letters 
dated in December 2001 and February 2003, and a July 2002 
SOC, VA advised the appellant of what must be shown to 
establish entitlement to service connection for cause of the 
veteran's death, notified her of the new duty to assist 
provisions of the VCAA, what VA would do and had done, and 
what she should do, and gave her 60 days to provide any 
additional comments or supporting information.  Thus, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all medical evidence, which might be relevant to 
her claim.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence as 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service 
personnel records, certificate of death, VA and private 
medical records, former rating actions, a January 2001 Board 
decision, and lay statements, are adequate for determining 
whether the criteria for service connection for the cause of 
the veteran's death have been met.  

In this case, the appellant is not prejudiced by the Board's 
consideration of her claim as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing service connection for the cause of the veteran's 
death.  She has, by information letters, a rating decision, 
an SOC, been advised of the evidence considered in connection 
with her appeal.  Further, all of the available relevant 
evidence has been considered.  In this regard, the Board 
observes that the appellant has submitted additional medical 
records and lay statements and arguments.  Thus, the Board 
finds that there has been no prejudice to the appellant that 
would warrant further notification or development for the 
issues discussed in this decision.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Quartuccio, 16 Vet. App. at 
187; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

Service Connection for Cause of Death

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cirrhosis of the liver, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Direct service connection may not be granted when a 
disability was the result of the veteran's own willful 
misconduct or, for compensation claims filed after 
October 31, 1990, the result of the veteran's abuse of 
alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include Non-Hodgkin's lymphoma, Hodgkin's disease; chronic 
lymphocytic leukemia (CLL), multiple myeloma; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313 (2003).  The diseases listed above must 
become manifest to a degree of 10 percent or more at any time 
after service.  The VEBEA also provides for presumptive 
service connection for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Id.  The term acute and subacute peripheral 
neuropathy means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  38 C.F.R. 
§ 3.309(e), n. 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions: Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, 
breast cancer, cancers of the female reproductive system, 
urinary bladder cancer, renal cancer, testicular cancer, 
leukemia (other than CLL), abnormal sperm parameters and 
infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran died in April 2001.  The cause of death was 
listed as multi-organ failure due to cirrhosis of the liver.  
At the time of the veteran's death, he was not service 
connected for any disability.  The appellant was married to 
the veteran at the time of his death.  The appellant alleges 
that the veteran's liver disease was due to his exposure to 
Agent Orange and to his hepatitis.

Service medical records show no treatment for jaundice 
(hepatitis) or a liver condition.  VA records show that the 
veteran was hospitalized from March to May 1971 for subacute 
hepatitis, schistosoma and infection of the bowels.  His 
liver function test was normal.  A liver biopsy revealed 
viral hepatitis.  The hospital report also reflected that the 
veteran was addicted to heroin.  

A July 1971 VA examination report reflects that the liver and 
spleen were not palpable.  The veteran complained of 
tenderness in the subcostal area and occasional loose stools.  
The diagnoses included residuals of hepatitis, not found, and 
intestinal schistosoma, not found on this examination.

In an August 1971 rating decision, service connection for 
jaundice (hepatitis) was denied because there was no evidence 
of hepatitis during service or within the presumptive one-
year period following the veteran's discharge from service.

Subsequently, in an August 1996 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for hepatitis and denied service connection for 
chronic liver disease due to exposure to Agent Orange.  An 
October 1993 liver/spleen scan, a November 1993 panendoscopy, 
and the 1995 VA treatment records show a diagnosis of chronic 
liver disease, but do not show that it became manifested to a 
compensable degree within one year of the veteran's service 
discharge or link it to his military service.  The veteran 
perfected an appeal to that decision.

In January 2001, the Board determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for hepatitis and denied the appeal as 
to that issue.  But the Board also remanded the issue of 
service connection for a chronic liver disorder to the RO for 
further development, in light of the VCAA.  Although the RO 
undertook the additional development, the veteran died before 
the case was returned to the Board for further appellate 
consideration.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Private physician statements and records from Loma Linda 
University Medical Center dated in the 1990's and treatment 
records from the Tampa General Hospital dated from October 
2000 until the veteran's death show that the veteran had 
cirrhosis of the liver secondary to Hepatitis C and had been 
evaluated for a liver transplant by the Transplantation 
Institute at Loma Linda University Medical Center.  The 
veteran denied illicit drug use in the past.  He had been on 
the transplant waiting list for approximately two years, 
before his death.  During the veteran's hospitalization, his 
liver condition worsened to the extent that it affected 
multiple organs, resulting in pulmonary edema and respiratory 
failure, which caused his death.  No medical opinions linking 
the veteran's liver disease to service were included in the 
private medical records.

The Board has thoroughly reviewed the evidence of record, but 
there is no evidence in the claims file to support the 
appellant's allegations that the veteran incurred a "chronic" 
disease within one year following separation from service, 
such as cirrhosis of the liver.  There is no competent 
evidence establishing that the cause of the veteran's death 
was due to his military service.  

A 1971 VA liver function test was normal.  The first showing 
of chronic liver disease is in 1993, which is more than 25 
years following the veteran's discharge from service.  No 
medical professional has attributed the post-service 
diagnosis of cirrhosis of the liver to the veteran's service 
or that cirrhosis of the liver was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  Without any competent evidence of a 
nexus between the cause of the veteran's death and service, 
to include the applicable presumption period, the claim for 
service connection for cause of the veteran's death must be 
denied.

The evidence reveals that the veteran served in the Republic 
of Vietnam during the Vietnam Era.  The appellant claims that 
the veteran's liver disorder is secondary to exposure to 
herbicides.  Although the veteran served in the Republic of 
Vietnam during the Vietnam Era, see 38 C.F.R. § 3.313, there 
is no medical evidence of record showing a disability for 
which a causal relationship has been established.  Thus, as 
such, the veteran was not entitled to presumptive service 
connection for a chronic liver disorder or hepatitis, 
secondary to exposure to herbicides.

Although the appellant has asserted that the veteran's liver 
disease, which contributed to his death, is related to 
service, to include exposure to herbicides, she is a 
layperson and her opinion is not competent to provide the 
necessary nexus between the veteran's service and his death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In an April 2002 statement, the appellant filed a notice of 
disagreement (NOD) with an August 2001 RO decision, which, in 
pertinent part, denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The Board observes that 
the RO has yet to discuss the issue of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 in an 
SOC.  The United States Court of Appeals for Veterans Claims 
has held that where the Board finds an NOD has been submitted 
to a matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The appellant 
should be apprised of her right to submit 
a substantive appeal and to have her 
claim reviewed by the Board.  The RO 
should allow the appellant the requisite 
period of time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



